Citation Nr: 1453653	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left pinky finger disability.

2.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2014, the Veteran provided testimony at a video-conference hearing.  It was agreed at the hearing that the record would be held open for 60 days for the Veteran to submit additional evidence.  In October 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

The issue of entitlement to a left pinky finger disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Pseudofolliculitis barbae is shown to be etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran contends that currently diagnosed pseudofolliculitis barbae was incurred in service. 

Service treatment records dated in dated in March 1999, March 2000 and January 2002 document treatment for pseudofolliculitis barbae.  Post-service, an August 2104 private treatment report indicates that the Veteran has continued using the shaving protocol given to him while he was in the military to manage the ingrown hairs on his face.  Moreover, a private treatment report dated in September 2014 shows that the Veteran has received treatment for pseudofolliculitis barbae.   
  
Service connection is warranted for a disability first incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Here, the Veteran has a current diagnosis of pseudofolliculitis barbae.  The first medical evidence of pseudofolliculitis barbae comes from service treatment records.  No reported history of pseudofolliculitis barbae prior to service was provided.  The Veteran is competent to report that he continues to experience ongoing symptoms of pseudofolliculitis barbae since active duty service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, service connection for pseudofolliculitis barbae is warranted.


ORDER


Service connection for pseudofolliculitis barbae is granted.




REMAND

The claim for service connection for left pinky finger disability warrants further development. 

In this case, the service treatment records show that in January 2004, the Veteran complained of an injury to his left pinky finger.  A January 2011 x-ray report failed to show any fracture or diastasis of the finger.  Thereafter, in April 2004, the Veteran was diagnosed with a 5th metacarpal contusion of the left hand due to a football injury.  X-rays taken at that time were also negative.  

Post-service, a private treatment report received in March 2013 by M.C., M.D., reflects the Veteran's history of having a midphalangeal fifth finger of the left hand dislocation while in the military with the distal part of the phalanx overriding the proximal part of the phalanx at the midphalangeal joint.  Dr. M. C. noted that the Veteran currently had problems with gripping and holding things.  Moreover, Dr. M. C. noted that an x-ray of the hand "showed only mild callous formation about the distal aspect of the proximal phalanx of the fifth digit thought to be related to remote fracture."  

Here, it is apparent that Dr. M.C.'s report is based on the history related by the Veteran that is not entirely accurate as in-service x-ray reports failed to show any fracture or dislocation of the finger.  For this reason, the Board finds that a VA examination is warranted for clarification as to whether any current disability of the left pinky finger is related to an in-service event as documented in the service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of any current disability of the left pinky finger.  The claims file must be provided to the examiner for review in connection with the examination. After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a left pinky finger disability is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


